Order entered March 11, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01490-CR

                        ANTHONY WAYNE MANGIAFICO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1228019-M

                                            ORDER
        The Court has before it the State’s March 10, 2015, “First Motion for Extension of Time

to File the State’s Brief.” In its motion, the State advises us that “[t]he State was never served

with a copy of Appellant’s brief,” and that the State did not “learn that the case is set for

submission with oral argument” on March 24, 2015 until the date of the filing of the State’s

motion, March 10, 2015. Finally, the State requests that we postpone submission of this case

until at least April 9, 2015.


        The record reflects that: (1) a notice, stating “Appellant’s brief is due to be filed on or

before December 5, 2014,” was sent by the Clerk of this Court to the Dallas County District

Attorney on November 5, 2014, (2) Appellant’s attorney certified that a copy of his brief was
“hand delivered to Mr. Craig Watkins, District Attorney of Dallas County” on November 3,

2014, (3) the original submission letter was sent by the Clerk of this Court to the Dallas County

District Attorney on January 12, 2015, and (4) a second submission letter was sent by the Clerk

of this Court to the Dallas County District Attorney on January 16, 2015. The Court notes that,

in order to substitute another case for this one on our submission docket of March 24, 2015, we

would have been required to give the parties in any such case at least twenty-one days advance

notice. See TEX. R. APP. P. 39.8. That cannot be accomplished on this record.


       Accordingly, the Court DENIES the State’s motion, requesting the above described

relief. We GRANT leave for the State to file a late brief, no later than March 19, 2015.


       The appeal remains set for submission on March 24, 2015, at 9:00 a.m.


                                                    /s/     DOUGLAS S. LANG
                                                            JUSTICE